DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 24 are objected to because of the following informalities:  
Claim 1, line 10, it is suggested to replace “a first sub-codebook” with “the sub-codebook”.
Claim 24, line 14, it is suggested to replace “a first sub-codebook” with “the sub-codebook”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-13 and 24-30 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the channels" in line 8 and “the uplink control message” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the channels" in line 12 and “the uplink control message” in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4, 24-25, and 27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Baldemair et al (2020/0295810).
Regarding claims 1 and 24, Baldemair discloses an apparatus and a method for wireless communications at a user equipment (UE) (see a user equipment in paragraph 0007), comprising: identifying, based at least in part on monitoring a set of channels for signals during a monitoring window, a subset of channels in which signals were detected during the monitoring window (see communication in uplink and downlink between a signaling radio node like a network node and a feedback radio node like an UE in paragraph 0059; selecting, based at least in part on the subset of channels, a format for a first sub-codebook and a second sub-codebook, the second sub-codebook indicating a feedback state for corresponding data transmissions received on the channels within the subset of channels (see the codebook may be selected based on a format indicated for the feedback signaling, e.g. a transmission format in paragraph 0020; a codebook selected from the set of feedback codebooks and the feedback signaling in paragraph 0006; and a feedback Codebook in paragraph 0031); transmitting the first uplink control message using a first sub-codebook, the first uplink control message identifying the format for the second sub-codebook and identifying the channels within the subset of channels (see Transmitting feedback signaling may comprise transmitting a codebook indication indicating the codebook selected.  HARQ codebooks in paragraph 0016). 
Regarding claims 2 and 25, Baldemair discloses determining, based at least in part on the monitoring, that the channels in the subset of channels satisfy a channel quality metric, wherein the channels in the subset of channels are identified based at least in part on the determining (see Reception quality may for example be based on a determined signal quality in paragraph 0032. 
Regarding claims 4 and 27, Baldemair discloses indicating, in the first uplink control message and for each channel in the subset of channels, a starting point of a reporting occasion in which the second uplink control message will be transmitted (see the UE can report HARQ feedback on a short PUCCH in the same slot.  The earliest PDSCH to include in the HARQ codebook for a given PUCCH resource is the first scheduled PDSCH after the time window of the last transmitted same PUCCH resource has been expired and the first PDSCH to include in the HARQ codebook transmitted on PUCCH resource m in slot n+4 in paragraphs 0074 and figure 3). 
 
Allowable Subject Matter
Claims 14-23 are allowed.
Claims 3, 5-13, 26, and 28-30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472